Citation Nr: 1717992	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  07-20 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence in remission), to include anxiety disorder and panic disorder, and to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1974 to August 1977, for which he received the National Defense Service Medal and the National Meritorious Unit Commendation.  The Veteran also served on active duty in the U.S. Navy from July 1981 to December 1987, for which he received decorations including the Sea Service Deployment Ribbon and the First Good Conduct Award.   

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, to include the transcript of the December 2008 Board hearing presided over by the undersigned Veterans Law Judge.  

The Board acknowledges the Veteran's representative's argument that service connection for major depressive disorder should be separately service-connected.  See May 2016 Informal Hearing Presentation.  However, the appeal for entitlement to service connection for depression has been resolved.  See January 2016 rating decision (granting service connection for PTSD with major depressive disorder and alcohol dependence in remission and assigning an initial 30 percent evaluation prior September 10, 2013, and a 100 percent evaluation from September 10, 2013).  

In November 2010, July 2013, and in June 2016, the Board remanded the case for further development.  The case is again before the Board for further appellate proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder (other than his service-connected PTSD with major depressive disorder and alcohol dependence in remission) that is related to service or secondary to a service-connected disability.  The Veteran originally claimed entitlement to service connection for anxiety, and the medical evidence shows diagnoses of panic disorder and anxiety disorder during the appeal period; therefore, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See July 2005 claim; see e.g., January 2011 VA mental health evaluation (diagnosing panic disorder); May 2005 and November 2005 VA examinations (diagnosing anxiety disorder).  

Pursuant to the July 2013 Board remand, the AOJ obtained a VA examination in September 2013 to determine the nature and etiology of an acquired psychiatric disorder.  The VA examiner addressed the etiology of the Veteran's diagnosed PTSD with major depressive disorder and alcohol dependence in remission, and based on that opinion, VA granted service connection for the same.  See November 2015 rating decision.  However, the September 2013 VA examiner did not address whether the Veteran's separately diagnosed anxiety disorder and/or panic disorder are etiologically related to service or secondary to a service-connected disability.  Accordingly, pursuant to the June 2016 Board remand, the AOJ obtained a VA addendum opinion in November 2016.  The examiner provided the opinion that the Veteran does not have a confirmed diagnosis of panic disorder.  

With regard to anxiety disorder, the November 2016 VA examiner opined that she could not determine whether such anxiety disorder is related to service or caused or aggravated by a service-connected disability without resorting to speculation.  However, the November 2016 VA examiner did not provide clear reasoning as to why she herself could not determine the same, as required under Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Instead, the examiner appears to base this determination on other examiners' inability to determine whether the anxiety disorder is related to service.  Further, the November 2016 VA examiner did not provide rationale to support her opinion that the Veteran's anxiety disorder was not caused or aggravated by a service-connected disability.  Instead, Dr. R. M. provided the same rationale that she provided regarding whether anxiety disorder is related to service.  For these reasons, a VA addendum medical opinion should be obtained to determine whether the Veteran's anxiety disorder is related to service or secondary to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum opinion from the medical professional who provided the November 2016 VA medical opinion (or suitable substitute).  Make the claims file available to medical professional for review of the case (to include records on Virtual VA and VBMS).    

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's anxiety disorder is related to service. 

(b) If anxiety disorder is not related to service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disorder was caused by or is aggravated by a service-connected disability (e.g., PTSD with major depressive disorder and alcohol dependence in remission, bilateral knee DJD, right wrist sprain, right fifth metacarpal fracture residuals).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

Note that the November 2016 VA medical opinion is problematic because Dr. R. M. did not provide clear reasoning as to why she could not provide each of the requested opinions without resorting to speculation. Instead, Dr. R. M. appears to base this determination on other examiners' inability to determine whether the anxiety disorder is related to service.  

Note also that the November 2016 VA medical opinion is problematic because Dr. R. M. provided no rationale to support her opinion that the Veteran's anxiety disorder was not caused or aggravated by a service-connected disability.  Instead, Dr. R. M. provided the same rationale that she provided regarding whether anxiety disorder is related to service. 

2. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




